IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
v. : Case No. 3:19cr4
JERMICHAEL MALCOLM, : JUDGE WALTER H. RICE
Defendant.

 

ORDER GRANTII\IG DEFENDANT FURLOUGH FOR LIMITED PURPOSE

 

It is the order of this Court that Defendant be furlougth from the Montgomery County
Jail at 10:00 a.m. on Thursday, March 21, 2019 to be transported by Kimberly Malcolm, whose
address is 3821 West Second Street, Dayton, Ohio 45417r and phone number is 937-829~1182,
directly to Tobias Funeral Home - Belmont Chapel, 648 Watervliet Avenue, Dayton, Ohio, to
attend the funeral of his grandmother, Ruby Kinney, Which is scheduled to begin at l 1200 a.rn.
Kimberly Malcolm is then to return Jermichael Malcolrn to the Montgornery County Jail, not
later than 6:00 p.m. on the aforesaid, March 21, 2019. It is the request of this Court that the
personnel at the Montgomery County Jail do all in their power to facilitate the carrying out of

this Order.

March 20, 2019 [4)°:*" Ttg::

 

WAL'I`ER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record

U.S. Marshal Off`lce
Montgornery County Jail

